Citation Nr: 9903173	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-07 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training with the 
Army National Guard from July to November 1989, and active 
duty with the Navy from August 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota.  The veteran 
appeared at personal hearings before a Hearing Officer at the 
RO, and before a member of this Board sitting at the RO in 
July 1995, and August 1998, respectively.

The Board notes that the issue of entitlement to service 
connection for an acquired psychiatric disorder for purposes 
of hospital treatment is an inferred pending claim which has 
not yet been decided by the RO.  Therefore, that issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO.

2.  The veteran was diagnosed with a personality disorder 
with schizoid and schizotypal features during his active 
Naval service.

3.  No competent medical evidence has been submitted to show 
that the veteran developed a chronic psychosis within one 
year after his separation from active service.

4.  No competent medical evidence has been submitted to show 
that there is a causal relationship between the veteran's 
current psychiatric disorder, and his active military 
service.

CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§  3.303, 3,307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military naval or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The United States Court of Veterans' 
Appeals has determined "that establishing service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and [service]".  Cuevas v. Principi, 3. Vet.App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

When a veteran has sufficient time in service and a chronic 
disease, such as a psychosis, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309.  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after service discharge is required to support the claim.  
38 C.F.R. §§ 3.303(b), 3.309.  When a disease was not 
initially manifested during service the appellant may 
establish the "required nexus" for service connection by 
evidence demonstrating a medical relationship between the 
current disability and the service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 
Vet.App. 352, 356 (1992). 

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Personality disorders 
or mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation. Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a). For a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability. Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required. Epps v. Gober, 126 F. 3d 1464 (1997). A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions. See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

No psychiatric problems were noted during the veteran's 
August 1988 examination prior to enlistment in the Army 
National Guard.  In July 1991, while in the Navy, the veteran 
was sent for psychiatric evaluation after it was noted that 
he was having difficulty with his academic studies, required 
constant supervision, and was ill at ease with others.  He 
reported that he had a lifelong problem making friends and 
integrating with others.  He reported he had had no close 
friends in his life, and stated that he had been rejected and 
ridiculed by his peers.  The provisional diagnoses were:  
Axis I - occupational problem, and Axis II - schizoid 
personality disorder.  In August 1991, a diagnosis was made 
of a personality disorder not otherwise specified with 
schizoid and schizotypal features.  In November 1991, the 
veteran was given an administrative discharge from the Navy 
due to his personality disorder. 

The report of the veteran's December 1993 VA Mental Disorders 
examination lists a diagnosis of recurrent major depressive 
disorder, and social phobia.  The veteran reported that his 
depressive disorder had its onset in service.  It was 
recommended that he undergo a period of observation and 
evaluation at a VA Medical Center.

The claims file contains the report from the veteran's April 
1994 period of VA observation and evaluation.  The veteran 
related that he had been sent for psychiatric evaluation in 
service after he produced a knife in front of his commanding 
officer.  He further related that he had been teased and 
hazed by his service associates, and had been made the group 
scapegoat.  The report noted that testing showed disturbed 
thought, but that very few clinical signs or symptoms of 
disturbed thought were observed.  It further noted that the 
veteran had had a schizoid personality disorder prior to 
service, and that it had reached the point of transient 
psychotic episodes during active service, but that it then 
went into remission.  The veteran was being treated with 
Stelazine.  The diagnoses were:  Axis I - chronic mild 
dysthymia, Axis II - schizoid personality disorder.

The claims file contains records of the veteran's treatment 
at Hope House, in Bemidji, Minnesota, during the period from 
November 1993 through August 1998.  They show that, in 
November 1993, his psychiatric disorder was diagnosed as 
paranoid schizophrenia with depressive features, based on the 
history given by the veteran.  The veteran denied having any 
visual or auditory hallucinations.  In the years since that 
diagnosis, the Hope House staff have variously diagnosed the 
veteran's disorder as paranoid schizophrenia, schizoaffective 
schizophrenia versus major depression with mood congruent 
psychosis, residual type schizophrenia, chronic 
undifferentiated schizophrenia by history, and paranoid type 
schizophrenia in early partial remission.  In February 1994, 
it was noted that the veteran might have an emerging 
psychosis, and in November 1996, the veteran complained of 
auditory hallucinations.   

During his July 1995 personal hearing before a Hearing 
Officer at the RO, the veteran testified that he felt well in 
High School, and had participated in extra-curricular 
activities with other students.

During his August 1998 personal hearing before a member of 
this Board sitting at the RO, the veteran testified that he 
had no real problems during his period of service with the 
Army National Guard.  He stated that his psychiatric problems 
began while he was participating in a nuclear power training 
program in the Navy.  

Upon consideration of all the evidence of record, the Board 
finds that the only evidence supporting the veteran's 
assertions that his current psychiatric disorder is causally 
related to his active service, are his own unsubstantiated 
contentions.  While he is certainly capable of providing 
evidence of symptomatology, as a layperson he is not 
considered legally capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 
494 (1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-
94 (1994).  

While the veteran was diagnosed with a personality disorder 
in service, such disorders are not considered diseases or 
injuries within the meaning of the statutes and regulations 
governing eligibility for VA benefits.  38 C.F.R. § 3.303(c).  
Further, although the veteran reportedly had transient 
psychotic episodes in service, these were not found to be 
chronic in nature by the VA physicians conducting the April 
1994 period of observation and evaluation.  Parenthetically, 
the Board notes that there are no notations concerning those 
asserted transient psychotic episodes in the service medical 
records themselves.  The record shows that the veteran had a 
personality disorder in service, which is not a disability, 
and which, by definition, pre-existed his military service.  
The record further shows that as of one year after his 
separation from active service, he had not developed any 
chronic psychosis.  Further, the Board notes that no 
competent medical evidence has been submitted to show that 
the chronic mild dysthymia diagnosed in April 1994 was 
causally related to his active military service. 

Thus, the veteran has not submitted any medical opinion or 
other medical evidence which supports his claim.  The 
evidence now of record fails to show that his current 
psychiatric disorder had its onset in service or is otherwise 
related thereto.  Thus, this claim may not be considered 
well-grounded.  38 U.S.C.A. § 5107(a).  Since the claim is 
not well-grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390; (1995).

Although the Board has disposed of the claim of entitlement 
to service connection on a ground different from that of the 
RO, that is, whether the veteran's claim is well-grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well-grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


ORDER

As a well-grounded claim of entitlement to service connection 
for an acquired psychiatric disorder has not been presented, 
the appeal is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


- 8 -
